DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art as in Buck et al. (US 2010/0246851 A1) & Moerkebjerg et al. (US 2012/0128163 A1) & Li et al. (US 2012/0197638 A1) & Furukawa et al. (US 2017/0116983 A1) all relate to the issue of “receiving a primary signal;  receiving one or more reference signals derived from one or more microphones; adaptively filtering each of the one or more reference signals to provide one or more filtered signals ; providing a noise estimate signal as a combination of one or more of the one or more filtered signals ; subtracting the noise estimate signal from the primary signal to provide an output signal ; and adapting the adaptive filtering of each of the one or more reference signals to minimize an energy content of the output signal, such that a signal component produced by a new acoustic source is adapted by the adaptive filters, over time, to be included in the noise estimate signal”.



Terminal Disclaimer
The terminal disclaimer filed on 9/2011 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of full statutory term has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
The amended claims which focused on “primary signal from an individual microphone” has been further analyzed and said prior application as in Kim et al. see (fig.9; par [93-94]/provide the option of either beamformer or directional microphone per channel for processing and determining the primary signal”, and thus said amended claims as presented is anticipated by the prior art. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-11, 13-15 is/are rejected under 35 U.S.C. 102 (a) as being anticipated by Kim et al. (US 2018/0033428 A1).

Claim 1, the prior art as in Kim et al. disclose of a method of enhancing an audio signal, the method comprising: receiving a primary signal by an individual microphone (fig.8 (142/172); fig.9; par [147 & 93-94]/beamformer or individual microphone as per zone channel), The art further disclose of receiving one or more reference signals derived from one or more microphones (K-fig.8 (152); par [60]/at least one microphones used to derived the reference signal); adaptively filtering each of the one or more reference signals to provide one or more filtered signals (k-fig.8 (152); par [65]); providing a noise estimate signal as a combination of one or more of the one or more filtered signals (k-fig.8 (162/164); par [67]); subtracting the noise estimate signal from the primary signal to provide an output signal (k-fig.8 (120); par [67-68]); and adapting the adaptive filtering of each of the one or more reference signals to minimize an energy content of the output signal, such that a signal component produced by a new acoustic source is adapted by the adaptive filters, over time, to be included in the noise estimate signal (fig.8 (152/186); par [83, 87, 89]). 



3. The method of claim 2 wherein monitoring the output signal for a desired signal includes monitoring the output signal for a wake-up word (par [31, 85, 87]).  
  
Claim 8, the prior art disclose of an audio system, comprising: a primary input to receive a primary signal from an individual microphone (fig.8 (142); fig.9; par [147, 93-94]); one or more reference inputs, each of the reference inputs to receive a reference signal (fig.8 (152); par [60]/at least one microphones used to derived the reference signal); one or more adaptive filters, each of the adaptive filters configured to adaptively filter one of the one or more reference signals to provide a filtered signal (fig.8 (152); par [65]); and one or more combiners configured to receive one or more of the filtered signals and subtract the one or more of the filtered signals from the primary signal to provide an output signal (fig.8 (120); par [67-68]); each of the one or more adaptive filters configured to adapt to a signal component produced by a new acoustic source, over time, such that the signal component is represented in the one or more filtered signals, causing the output signal to be adapted toward a substantially null response in the presence of the new acoustic source (fig.8 (152/186); par [83, 87, 89]).  



10. The audio system of claim 9 wherein the detector is a wake-up word detector(par [31, 85, 87]).    

11. The audio system of claim 8 further comprising a plurality of microphones, at least one of the plurality of microphones configured to provide at least one of the reference signals to at least one of the one or more reference inputs (fig.8 (102/152); par [93-94]).  


13. A method of enhancing an audio signal, the method comprising: receiving a plurality of audio signals derived from a plurality of microphones (fig.8 (102); par [30]); ; which include a primary signal from an individual microphone (fig.9; par [93-94]); adaptively filtering at least one of the plurality of audio signals to provide a noise estimate signal (fig.8 (152); par [60]); combining the noise estimate signal with the primary signal to provide a resulting signal, wherein the adaptive filtering adapts the noise estimate signal to minimize an energy content of the resulting signal (fig.8 (152/162); par [65, 67]); monitoring the resulting signal for a predetermined signal content & responsive to detecting the predetermined signal content in the resulting signal, stopping the adaptive filtering; and responsive to not detecting the 

14. The method of claim 13 further comprising providing the resulting signal to an audio device (fig.8 (122); par [104]).
  
15. The method of claim 13 wherein the predetermined signal content is a wake-up word (par [31, 85, 87]).  
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0033428 A1) and Moerkebjerg et al. (US 2012/0128163 A1).

Claim 6, the method of claim 1, but the art never specify as further comprising separating each of the primary signal and each of the one or more reference signals into sub-bands.  

. 

Claim(s) 7, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0033428 A1) and Yang et al. (US 9,595,997 B1).

Claim 7, the method of claim 1, but the art never specify as further comprising operating a background adaptive filter upon each of the one or more reference signals, and wherein adapting the filtering of each of the one or more reference signals includes copying a set of filter weights from the background adaptive filter.  

But the general aspect of operating a background adaptive filter upon each of the one or more reference signals, and wherein adapting the filtering of each of the one or more reference signals includes copying a set of filter weights from the background adaptive filter is mentioned (fig.8 (812/824); col.17 line 5-45). Thus, one of the ordinary skills in the art could have modified the art by adding such issue as operating a background adaptive filter upon each of the one or more reference signals, and wherein adapting the filtering of each of the one or more reference signals includes copying a set of filter weights from the background adaptive filter so as to enable the filter to be updated and reduce the noise receive.

Claim 19, the method of claim 13, but the art never specify as wherein adaptively filtering includes operating a background filter and copying a set of filter coefficients from the background filter at intervals.

But the general aspect of adaptively filtering includes operating a background filter and copying a set of filter coefficients from the background filter at intervals is mentioned (fig.8 (812/824); col.17 line 5-45). Thus, one of the ordinary skills in the art could have modified the art by adding such issue as adaptively filtering includes operating a background filter and copying a set of filter coefficients from the background filter at intervals so as to enable the filter to be updated and reduce the noise receive.

Claim 20, the method of claim 19 wherein stopping the adaptive filtering comprises not copying the set of filter coefficients from the background filter at the next interval (Yang-fig.8 (812/824); col.17 line 5-45).


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0033428 A1).

Claim 18, the method of claim 13 but the art never specify as wherein stopping the adaptive filter comprises reverting filter coefficients to prior values.  

	But the examiner takes official notice the concept of having a filter comprises reverting filter coefficients to prior values is well known in the art. Thus, one of the ordinary skills in the art could have modified the art by adding such filter comprises reverting filter coefficients to prior values so as to operate based on past condition. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571)272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DISLER PAUL/Primary Examiner, Art Unit 2654